—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered October 7, 1994, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s summation did not constitute reversible error. Although several of the prosecutor’s remarks were inappropriate, any error stemming therefrom was harmless in light of the overwhelming proof of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.